--------------------------------------------------------------------------------


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into on September
21, 2004 by and between YP Corp., a Nevada corporation (the “Company”) and John
Raven (“Executive”).


In consideration of the mutual promises, covenants and agreements herein
contained, intending to be legally bound, the parties agree as follows:


1.   Employment. The Company hereby agrees to employ Executive, and Executive
hereby agrees to serve, subject to the provisions of this Agreement, as an
employee of the Company in the position of Chief Technical Officer. Executive
will perform all services and acts reasonably necessary to fulfill the duties
and responsibilities of his position and will render such services on the terms
set forth herein and will report to the Company’s Chief Executive Officer (the
“CEO”). Executive agrees to devote his business time, attention and energies to
the extent reasonably necessary to perform the duties assigned hereunder, and to
perform such duties diligently, faithfully and to the best of his abilities. It
is expressly understood and agreed that Executive shall have the right to engage
in any activities that are generally engaged in by executives of his position
and status, provided that Executive agrees to refrain from any activity that
does, will or could reasonably be deemed to conflict with the best interests of
the Company.


2.   Term. This Agreement is for the two-year period (the “Term”) commencing on
the date hereof and terminating on the second anniversary of such date, or upon
the date of termination of employment pursuant to Section 8 of this Agreement;
provided, however, that commencing on the second anniversary of the date hereof
and each anniversary thereafter the Term will automatically be extended for one
additional year unless, not later than 30 days prior to any such anniversary,
either party hereto will have notified the other party hereto that such
extension will not take effect, in which event the Term shall end on the last
day of the then current period.


3.   Place of Performance. Except for required travel on the Company’s business,
Executive will perform the majority of his duties and conduct the majority of
his business on behalf of the Company at the Company’s offices in Mesa, Arizona.


4.   Compensation.


(a)   Salary. Executive’s salary during the first year of this Agreement will be
at the annual rate of $165,000 (the “Annual Salary”), payable in accordance with
the Company’s regular payroll practices. All applicable withholdings, including
taxes, will be deducted from such payments. The Annual Salary will be increased
to $181,500 during the second year of this Agreement. Thereafter, the Annual
Salary will be as determined by the Compensation Committee of the Board, but
shall in no event be less than 110% of the previous year’s Annual Salary.


(b)   Performance Bonuses. Within ten days of the signing of this agreement
Executive shall receive a cash bonus of $35,000. . All applicable withholdings,
including taxes, will be deducted from such payments. Promptly following the
commencement of each fiscal year, Executive will receive a bonus of 50,000
shares of the Company’s common stock, $.001 par value per share, issued out of
the Company’s 2003 Stock Plan and pursuant to the Company’s standard form of
Restricted Stock Agreement (“Restricted Stock”) in the event that the Company’s
basic earnings per share (as reported in the Company’s filings with the
Securities and Exchange Commission) for that respective fiscal year ended
September 30, exceed the prior fiscal year’s basic earnings per share by a
minimum of 50%. To the extent such test is met, the bonus will be paid to
Executive no later than 30 days after the Company receives from its independent
public accountants the audited financial statements for the relevant fiscal year
indicating that the Company’s basic earnings per share for such fiscal year
exceed the basic earnings per share for the prior year by a minimum of 50%. All
bonuses payable under this Section 4(c) will be subject to all applicable
withholdings, including taxes.

1

--------------------------------------------------------------------------------


 
(c)   Office. Executive shall be provided with an executive office suitable for
his position and status.


5.   Business Expenses. During the Term, the Company will reimburse Executive
for all business expenses incurred by him in connection with his employment,
upon submission by the Executive of receipts and other documentation in
conformance with the Company’s normal procedures for executives of Executive’s
position and status.


6.   Vacation, Holidays and Sick Leave. During the Term, Executive will be
entitled to paid vacation (21 business days per calendar year), paid holidays
and paid sick leave in accordance with the Company’s standard policies for its
officers, as may be amended from time to time.


7.   Benefits. During the Term, Executive will be eligible to participate fully
in all health, disability and dental benefits, insurance programs, pension and
retirement plans and other employee benefit and compensation arrangements
(collectively, the “Employee Benefits”) available to senior officers of the
Company generally, as the same may be amended from time to time by the Board.


8.   Termination of Employment.


(a)   Notwithstanding any provision of this Agreement to the contrary, the
employment of Executive hereunder will terminate on the first to occur of the
following dates:


(i)      the date of Executive’s death;


(ii)     the date on which Executive has experienced a Disability (as defined
below), and the Company gives Executive notice of termination on account of
Disability;


(iii)    the date on which Executive has engaged in conduct that constitutes
Cause (as defined below), and the Company gives Executive notice of termination
for Cause;


(iv)    expiration of the Term without renewal or extension;


(v)     the date on which the Company gives Executive notice of termination for
any reason other than the reasons set forth in (i) through (iv) above; or


(vi)    the date on which Executive gives the Company notice of termination for
Good Reason (as defined below).

2

--------------------------------------------------------------------------------




(b)   For purposes of this Agreement, “Disability” will mean an illness injury
or other incapacitating condition as a result of which Executive is unable to
perform, with reasonable accommodation, the services required to be performed
under this Agreement for 180 consecutive days during the Term. In any such
event, the Company, in its sole discretion, may terminate this Agreement by
giving notice to Executive of termination for Disability. Executive agrees to
submit to such medical examinations as may be necessary to determine whether a
Disability exists, pursuant to such reasonable requests made by the Company from
time to time. Any determination as to the existence of a Disability will be made
by a physician mutually selected by the Company and Executive.


(c)   For purposes of this Agreement, “Cause” will mean the occurrence of any of
the following events, as reasonably determined by the Board:


(i)      Executive’s willful failure to substantially perform his duties
hereunder;


(ii)     Executive’s conviction of a felony, or his guilty plea to or entry of a
nolo contendere plea to a felony charge;


(iii)    the willful engaging by Executive in conduct that is materially
injurious to the Company’s business or reputation; or


(iv)    Executive’s breach of any material term of this Agreement or the
Company’s written policies and procedures, as in effect from time to time;
provided, however, that with respect to (i), (iii) or (iv) above, such
termination for Cause will only be effective if the conduct constituting Cause
is not cured by Executive within 5 days of receipt by Executive of notice
specifying in reasonable detail the nature of the alleged breach.


(d)   For purposes of this Agreement, “Good Reason” will mean the occurrence of
any of the following events, as reasonably determined by Executive:


(i)    the failure of the Company to pay Executive his total Annual Salary
and/or bonuses earned (not including discretionary bonuses);


(ii)   the Company’s breach of any material term of this Agreement; provided
that in all cases Executive will have provided the Company with notice and not
less than a 15 calendar day opportunity to cure the conduct that Executive
claims constitutes Good Reason; and/or


(iii)   a Change of Control shall have occurred. For purposes of this Agreement,
“Change of Control” shall have the meaning ascribed to it in the Company’s 2003
Stock Plan.


9.   Compensation in Event of Termination. Upon termination of the Term, this
Agreement will terminate and the Company will have no further obligation to
Executive except to pay the amounts set forth in this Section 9.

3

--------------------------------------------------------------------------------


 
(a)   In the event Executive’s employment is terminated pursuant to Sections
8(a)(i), (ii), (iii) or (iv) on or before the expiration of the Term, Executive
or his estate, conservator or designated beneficiary, as the case may be, will
be entitled to payment of any earned but unpaid Annual Salary for the year in
which the Executive’s employment is terminated through the date of termination,
as well as any accrued but unused vacation, reimbursement of expenses and vested
benefits to which Executive is entitled in accordance with the terms of each
applicable Employee Benefits plan.


(b)   In the event Executive’s employment is terminated pursuant to Section
8(a)(v) or (vi) on or before the expiration of the Term, Executive will be
entitled to receive on the date of termination, as his sole and exclusive
remedy, a lump sum amount equal to 2 months of payments that Executive would
receive under the Agreement if his employment with the Company had not been
terminated, including, but not limited to, the Annual Salary in effect at the
time of termination and bonuses (payable at time they would be otherwise be
payable), vacation, benefits and reimbursement of expenses.


10.   Confidentiality. Executive covenants and agrees that he will not at any
time during or after the end of the Term, without written consent of the Company
or as may be required by law or valid legal process, directly or indirectly, use
for his own account, or disclose to any person, firm or corporation, other than
authorized officers, directors, attorneys, accountants and employees of the
Company or its subsidiaries, Confidential Information (as hereinafter defined)
of the Company. As used herein, “Confidential Information” of the Company means
information about the Company of any kind, nature or description, including but
not limited to, any proprietary information, trade secrets, data, formulae,
supplier, client and customer lists or requirements, price lists or pricing
structures, marketing and sales information, business plans or dealings and
financial information and plans as well as all papers, resumes and records
(including computer records) that are disclosed to or otherwise known to
Executive as a direct or indirect consequence of Executive’s employment with the
Company, which information is not generally known to the public or in the
businesses in which the Company is engaged. Confidential Information also
includes any information furnished to the Company by a third party with
restrictions on its use or further disclosure.


11.   Nonsolicitation and Noninterference.


(a)   Customers and Suppliers. While employed by the Company and for a one-year
period thereafter, Executive will not, directly or indirectly, solicit or
influence or attempt to solicit or influence any current or prospective
customer, client, vendor or supplier of the Company or any of its affiliates or
subsidiaries to divert their business to any Competitor (as defined below) of
the Company (whether or not exclusive) or otherwise terminate his or its
relationship with the Company.


(b)   Employees.


(i)   Executive recognizes that, as a result of Executive’s association with the
Company, he will possess confidential information about other employees or
consultants of the Company and its subsidiaries and affiliates relating to their
education, experience, skills, abilities, compensation and benefits, and their
interpersonal relationships with customers. Executive acknowledges and agrees
that the information he possesses or will possess about these other employees or
consultants is not generally known, is of substantial value to the Company and
its affiliates and subsidiaries in developing its business and in securing and
retaining customers, and is, will be or may be known to Executive because of his
employment with the Company.

4

--------------------------------------------------------------------------------


 
(ii)   Accordingly, Executive agrees that, while employed by the Company and for
a one-year period thereafter, Executive will not, directly or indirectly,
induce, solicit or recruit any employee or consultant of the Company or its
subsidiaries or affiliates for the purpose of (A) being employed by Executive or
by any Competitor of the Company or (B) causing such individual to terminate his
or her employment relationship with the Company for any purpose or no purpose.


(iii)   For purposes of this Agreement, a “Competitor” will mean any other
entity or person that provides or proposes to provide services or products
similar in kind or purpose to those provided or proposed to be provided by the
Company during the Term.


(iv)   The provisions of Sections 11(a) and (b) above shall not apply in the
event that Executive terminates this Agreement for Good Reason.


12.   Rights and Remedies upon Breach. In the event that Executive breaches, or
threatens to breach, any of the material agreements or material covenants set
forth herein, the Company will have the right and remedy to seek to obtain
injunctive relief, it being agreed that any breach or threatened breach of any
of the confidentiality, nonsolicitation or other restrictive covenants and
agreements contained herein would cause irreparable injury to the Company and
that money damages would not provide an adequate remedy at law to the Company.


13.   Dispute Resolution. Except for an action exclusively seeking injunctive
relief, any disagreement, claim or controversy arising under or in connection
with this Agreement, including Executive’s employment or termination of
employment with the Company will be resolved exclusively by arbitration before a
single arbitrator in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (the “Rules”),
provided that, the arbitrator will allow for discovery sufficient to adequately
arbitrate any statutory claims, including access to essential documents and
witnesses; provided further, that the Rules will be modified by the arbitrator
to the extent necessary to be consistent with applicable law. The arbitration
will take place in Phoenix, Arizona. The award of the arbitrator with respect to
such disagreement, claim or controversy will be in writing with sufficient
explanation to allow for such meaningful judicial review as permitted by law,
and that such decision will be enforceable in any court of competent
jurisdiction and will be binding on the parties hereto. The remedies available
in arbitration will be identical to those allowed at law. The arbitrator will be
entitled to award reasonable attorneys’ fees to the prevailing party in any
arbitration or judicial action under this Agreement, consistent with applicable
law. The Company and Executive each will pay its or his own attorneys’ fees and
costs in any such arbitration, provided that, the Company will pay for any
costs, including the arbitrator’s fee, that Executive would not have otherwise
incurred if the dispute were adjudicated in a court of law, rather than through
arbitration.


14.   Binding Agreement. 1)  This Agreement is a personal contract and the
rights and interests of Executive hereunder may not be sold, transferred,
assigned, pledged, encumbered or hypothecated by him, provided that all rights
of the Executive hereunder shall inure to the benefit of, and be enforceable by
Executive’s personal or legal representatives, executors, heirs, administrators,
successors, distributors, devisees and legatees.

5

--------------------------------------------------------------------------------


 
(b)   In addition to any obligations impose by law upon any successor to Company
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the assets of Company, by agreement in form and
substance satisfactory to Executive, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
by required to perform if no such succession had taken place.


15.   Disclosure Obligations. During the Term, Executive agrees to make prompt
and full disclosure to the Company of any change of facts or circumstances that
may affect Executive’s obligations undertaken and acknowledged herein, and
Executive agrees that the Company has the right to notify any third party of the
existence and content of Executive’s obligations hereunder.


16.   Return of Company Property. Executive agrees that following the
termination of his employment for any reason, he will promptly return all
property of the Company, its subsidiaries, affiliates and any divisions thereof
he may have managed that is then in or thereafter comes into his possession,
including, but not limited to, documents, contracts, agreements, plans,
photographs, books, notes, electronically stored data and all copies of the
foregoing, as well as any materials or equipment supplied by the Company to
Executive.


17.   Entire Agreement. This Agreement contains all the understandings between
the parties hereto pertaining to the matters referred to herein, and supersedes
all undertakings and agreements, whether oral or written, previously entered
into by them with respect thereto. Executive represents that, in executing this
Agreement, he does not rely, and has not relied, on any representation or
statement not set forth herein made by the Company with regard to the subject
matter, bases or effect of this Agreement or otherwise.


18.   Amendment or Modification, Waiver. No provision of this Agreement may be
amended or waived unless such amendment or waiver is agreed to in writing,
signed by Executive and by a duly authorized officer of the Company. The failure
of either party to this Agreement to enforce any of its terms, provisions or
covenants will not be construed as a waiver of the same or of the right of such
party to enforce the same. Waiver by either party hereto of any breach or
default by the other party of any term or provision of this Agreement will not
operate as a waiver of any other breach or default.


19.   Notices. Any notice to be given hereunder will be in writing and will be
deemed given when delivered personally, sent by courier or fax or registered or
certified mail, postage prepaid, return receipt requested, addressed to the
party concerned at the address indicated below or to such other address as such
party may subsequently give notice of hereunder in writing:


To Executive at:


John Raven


Mesa, Az.


YP Corp.
Suite 105
4840 East Jasmine Street
Mesa, Arizona 85205-3321
Phone: (480) 860-0011
Fax: (480) 325-1257
 
6

--------------------------------------------------------------------------------



To the Company at:


YP Corp.
Suite 105
4840 East Jasmine Street
Mesa, Arizona 85205-3321
Phone: (480) 860-0011
Fax: (480) 325-1257
Attention: Board of Directors


Any notice delivered personally or by courier under this Section will be deemed
given on the date delivered. Any notice sent by fax or registered or certified
mail, postage prepaid, return receipt requested, will be deemed given on the
date faxed or mailed. Each party may change the address to which notices are to
be sent by giving notice of such change in conformity with the provisions of
this Section. A copy of all notices sent to Executive shall be simultaneously
sent to Phillips Nizer LLP, 666 Fifth Avenue, New York, NY 10103-0084;
attention: David H. Chidekel, Esq.


20.   Severability. In the event that any one or more of the provisions of this
Agreement will be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of the Agreement will not in any
way be affected or impaired thereby. Moreover, if any one or more of the
provisions contained in this Agreement will be held to be excessively broad as
to duration, activity or subject, such provisions will be construed by limiting
and reducing them so as to be enforceable to the maximum extent allowed by
applicable law.


21.   Survivorship. The respective rights and obligations of the parties
hereunder will survive any termination of this Agreement to the extent necessary
for the intended preservation of such rights and obligations.


22.   Each Party the Drafter. This Agreement and the provisions contained in it
will not be construed or interpreted for or against any party to this Agreement
because that party drafted or caused that party’s legal representative to draft
any of its provisions.


23.   Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Arizona, without regard to its
conflicts of laws principles.


24.   Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.


25.   Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.
 
7

--------------------------------------------------------------------------------


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]










8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


YP CORP., a Nevada corporation
 
EXECUTIVE
                   /s/ Peter J. Bergmann    /s/ John Raven  
Peter J. Bergmann
 
John Raven
 
Chief Executive Officer
     











 
[JOHN RAVEN EMPLOYMENT AGREEMENT]
 
9

--------------------------------------------------------------------------------





